JUDGMENT

PER CURIAM.
Upon consideration of the record from the United States District Court for the District of Columbia and the briefs and arguments of the parties, it is
ORDERED AND ADJUDGED that the judgment of the District Court be affirmed.
Appellants seek review of the District Court’s ruling denying their motion to compel the testimony of Alvaro Uribe Vé-lez, former President of Colombia. Finding no error in the District Court’s decision, we affirm the judgment from which this appeal was taken for the reasons stated by the District Court. We need not decide whether a factual record supporting claims of illegal acts or jus cogens violations could ever lead to a different result. In this case, the District Court correctly held that the plaintiffs’ mere allegations were insufficient to defeat former President Uribe’s immunity. Giraldo v. Drummond Co., Inc., 808 F.Supp.2d 247, 251 (D.D.C.2011).
Pursuant to Rule 36 of this Court, this disposition will not be published. The clerk is directed to withhold issuance of the mandate herein until seven days after the disposition of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. R. 41.